DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 01/11/2021.


Status of Claims

 
Claims 1, 3, 4, and 8-10 have been amended. 
Claims 1 and 3-10 are now pending.

Response to Arguments

Claims 1 and 8 objections are withdrawn due to the submitted amendments.
Applicant's arguments filed on 01/11/2021 regarding the 35 U.S.C. 101 and 103 rejections have been fully considered. The Applicant argues the following.
 	As per the 101 rejection, the Applicant argues that Eligibility Example 23 claim 1 shows that claim 1 is patentable in that a specific way of controlling graphical user interfaces on an electronic display is patent eligible subject matter under 101.
The Examiner respectfully disagrees. The Applicant’s claim 1 is not patent eligible based on Example 23 claim 1. There are obvious differences between the claims and the inventions themselves. First, the Applicant’s claim 1 is directed towards an abstract idea of Organizing Human Activity and Example 23 claim 1 is 
  	As per the 101 rejection, the Applicant argues the claim 1 is directed to a practical application, rather than an abstract idea under step 2A, because claim 1 improves over the High and Montgomery references. 
 The Examiner respectfully disagrees. Integration of an abstract idea into a practical application is not determined based on comparing the Applicant’s claims to the art references cited by the Examiner. Under step 2A (prong 2), the Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. This is done by analyzing the additional elements identified in the claims to determine if the claims recite an improvement to another technology or technical field, recite an improvement to the functioning of the 
  	As per the 103 rejection, the Applicant argues that High in view of Wilson do not teach all of the limitations in amended claim 1. 
The Examiner finds the Applicant’s arguments somewhat persuasive. Therefore, the previous 103 rejection has been withdrawn. However, upon further consideration, a new ground of 103 rejection for claims 1 and 3-10 is made. See details below.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-10 are rejected under 35 U.S.C. 101 because the claimed invention, “Information Processing Apparatus”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (i.e. managing personal behavior and interactions between people), without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1 and 3-10 are directed to a statutory category, namely an apparatus.
Step 2A (1): Independent claims 1 and 8 are directed to an abstract idea of “managing personal behavior or relationships or interactions between people”, based on the following claim limitations: “receive, as a task, an electronic sticky note that can be pasted on a mount; the electronic sticky note comprising a task content information field and a person in charge information field; display images and the mount, the electronic sticky note being a graphical element display on the mount; process the electronic sticky note on the mount; transmit the processed sticky note to a person who is in charge of a task indicated by the sticky note;  divide the sticky note into a plurality of task division candidates, receive a selection of least two of the task division candidates, generate at least two new electronic sticky notes corresponding to the selected at least two task division candidates; and transmit the at least two new electronic sticky notes to a corresponding person in each person in charge information field in at least two the new electronic sticky notes”.  Dependent claims 3-7 and 9-10 include limitations of “wherein a delivery data of tasks…are determined; display a progress status of the task..; sets the user indicated by the object as the person who is in charge; display the electronic sticky note that indicates a task possessed by the user…; and display the electronic sticky notes arranged adjacent to a representation of the corresponding person…”. These claims describe a process of creating and assigning tasks of a project to persons on a team using sticky notes. These limitations, under the broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” which includes managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions and thus recite an abstract idea. Certain Methods of Organizing Human Activity encompass activity of a single person, activity that involve multiple people, and certain activity between a person and a computer.
Step 2A (2): This judicial exception is not integrated into a practical application. Independent claims 1 and 8 and dependent claims 4, 6, 7, and 9-10 recite additional elements of an information processing apparatus comprising a receiver, an electronic sticky note, a mount, a display, a processor, a transmitter, and a setting unit. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claims 1 and 8 and dependent claims 4, 6, 7, and 9-10 recite additional elements of an information processing apparatus comprising a receiver, an electronic sticky note, a mount, a display, a processor, a transmitter, and a setting unit. Per Fig. 15 and paragraphs [0019] and [0117] of the Applicant’s specification, the apparatus and components may be a personal computer or server that implements the embodiment of the invention. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer (see MPEP 2106.05(f)). Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Therefore, claims 1 and 3-10 do not include 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US 2015/0347125 A1) in view of Montgomery (US 2008/0172625 A1) and in further view of Wilson et al. (US 2014/0282077 A1).
As per claim 1 (Currently Amended) High teaches an information processing apparatus comprising (High e.g. Fig. 1 computing device 100, A computing device that generates a graphical user interface representing an electronic scrum board (Abstract). 
High teaches a receiver configured to receive, as a task, an electronic sticky note that can be pasted on a mount (High e.g. Figs. 1, 2 and input device 106, A computing device includes an input device (i.e. receiver) that receives input from a user and a display 104 that displays the graphical user interface representing the electronic scrum board (i.e. mount), the electronic scrum board having a plurality of sections, each section including a plurality of interactive user interface elements 214 (e.g. electronic sticky notes) [0004]. The graphical user interface is configured to receive the input from the input device, where the input indicates the desired location of the sticky note 214 relative to the display [0020].), High does not explicitly teach, however, Montgomery teaches the electronic sticky note comprising a plurality of task division candidates that each correspond to a separate sub-task of the task, (Montgomery e.g. Figs. 1, 5, and 6,  Montgomery teaches a computer-implemented method for managing a project in a workspace [0008]. A task file may be accessed or created for every task of the project. Each task file may include an explanation of the task that must be performed as well as instructions, a list of sub-tasks, etc. related to the task [0045].) High teaches a task content information field, and a person in charge information field (High e.g. Fig. 3, Sticky note 302 include task number 304, task information 306, team member(s) 308, due dates 310, etc. Since the sticky note 302 is electronic in nature, the user can easily modify the task number, the team member, the due date, and the progress meter [0023]. Within each task, each 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify High’s sticky notes to include subtasks as taught by Montgomery in order to allow project team members and managers to quickly, easily, and intuitively track project tasks and schedules (Montgomery e.g. [0008]).
High in view of Montgomery teach a display configured to display images and the mount, the electronic sticky note and the task division candidates being graphical elements displayed on the mount; 
High teaches a display configured to display images and the mount, the electronic sticky note being a graphical element displayed on the mount (High e.g. Fig. 1 display 104, A display that displays the graphical user interface representing the electronic scrum board, the electronic scrum board having a plurality of sections, each section including a plurality of interactive user interface elements (e.g. electronic sticky notes) [0004].)
Montgomery teaches the electronic sticky note and the task division candidates being graphical elements displayed on the mount (Montgomery e.g. A task file may be accessed or created for every task of the project. Each task file may include an explanation of the task that must be performed as well as instructions, a list of sub-tasks (i.e. task division candidates), etc. related to the 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify High’s sticky notes to include subtasks as taught by Montgomery in order to allow project team members and managers to quickly, easily, and intuitively track project tasks and schedules (Montgomery e.g. [0008]).
High teaches a processor programmed to process the electronic sticky note on the mount; and (High e.g. Figs. 1, 2 and processor 102, a computing device includes a processor that controls the computing device [0004]. A process can execute instruction to cause the graphical user interface to display a representation of the movement of the sticky note 214 from the first location to the new position [0020].)
High teaches a transmitter configured to transmit the processed electronic sticky note to a person indicated by the person in charge information field, (High e.g. Figs. 1-3, Computing device 100 includes a communication interface 116 that allows the computing device to communicate with a remote device via a wired or wireless connection, wherein based on a log in credential of the user, the user is only allowed to view and manipulate an authorized sticky note of the plurality of sticky notes ([0004], [0014] and [0017]). Sticky note 302 include task number 304, task information 306, team member(s) 308 (i.e. person in charge), due dates 310, etc. [0023]. Team members can be assigned to the task based on job title, seniority, training and the like. Within each 
High in view of Montgomery and Wilson teach wherein the processor is further programmed to receive a selection of a first task division candidate of the task division candidates, receive a selection of a second task division candidate of the task division candidates, generate a first new electronic sticky note corresponding to the first task division candidate, generate a second new electronic sticky note corresponding to the second task division candidate, and control the display to display the first and second new electronic sticky notes on the mount, the first and second new electronic sticky notes comprising the task content information field and the person in charge information field, and 
High teaches an electronic sticky note comprising a task content information field and a person in charge information field and that multiple electronic sticky notes can be displayed on a mount (High e.g. Fig. 3, Sticky note 302 include task number 304, task information 306, team member(s) 308, due dates 310, etc. Since the sticky note 302 is electronic in nature, the user can easily modify the task number, the team member, the due date, and the progress meter [0023]. Within each task, each member can be individually assigned a specific function (i.e. 
Montgomery teaches generating task files (i.e. sticky notes) for every task of the project and each identified task may include numerous subtasks (i.e. task division candidates) [0045].
High in view of Montgomery do not explicitly teach generating new sticky notes corresponding to the task division candidates.
However, Wilson teaches creating new (i.e. separate or individual) sticky notes from corresponding sticky notes (Wilson e.g. Wilson teaches a computer-based system for idea creation, capture, organization, and management using electronic notes (i.e. electronic sticky notes). E-notes may be grouped repositioned, deleted, or copied (Abstract). An e-note may be copied onto other e-boards or even other projects, doing so creates a new e-note [0048]. Once an e-note is selected, a duplicate icon 78 selection creates a copy of it which creates a completely separate e-note. Metadata associated with the new copied e-note will identify the parent and the time stamp it was created as a copy (Fig. 14 and [0067]). It creates a duplicate that can be independently modified going forward. The original e-note (i.e. parent) that was copied is unaffected [0078].) 

High, Montgomery, and Wilson’s inventions are directed toward project/task management. Furthermore, all of the claimed elements were known in the prior arts of High, Montgomery, and Wilson and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
High in view of Montgomery and Wilson teach the transmitter is further configured to transmit the first and second new electronic sticky notes to a corresponding person in each person in charge information field in the first and second new electronic sticky notes.
High teaches the transmitter configured to transmit electronic sticky notes to a corresponding person in each person in charge information field in the electronic sticky note (High e.g. Figs. 1-3, Computing device 100 includes a communication interface 116 that allows the computing device to communicate with a remote device via a wired or wireless connection, wherein based on a log in credential of the user, the user is only allowed to view and manipulate an authorized sticky note of the plurality of sticky notes ([0004], [0014] and [0017]). Sticky note 302 include task number 304, task information 306, team member(s) 308 (i.e. person in charge), due dates 310, etc. [0023]. Team members can be assigned to the task based on job title, seniority, training and the like. Within each task, each member can be individually assigned a specific function within the task [0024]. Based on login information for a team member, multiple scrum boards 200 may be associated with that team member so that the member can quickly and easily view the status of his tasks for the various projects that he is assigned to [0028]. Team members can be alerted on due dates and progress via email, text message, pager, phone call, fax or the like [0025]. The Examiner submits that sticky notes are associated with various team members via their login information and are displayed on associated scrum boards that they are assigned to.)
High in view of Montgomery do not explicitly teach creating a first and second new electronic sticky notes.
However, Wilson teaches creating new sticky notes (Wilson e.g. An e-note may be copied onto other e-boards or even other projects, doing so creates a new e-note [0048]. Once an e-note is selected, a duplicate icon 78 selection creates a copy of it which creates a completely separate e-note. Metadata associated with the new copied e-note will identify the parent and the time stamp it was created as a copy (Fig. 14 and [0067]). It creates a duplicate that can be independently modified going forward. The original e-note (i.e. parent) that was copied is unaffected [0078].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine High in view of Montgomery’s sticky notes with associated subtasks with Wilson’s e-note 
High, Montgomery, and Wilson’s inventions are directed toward project/task management. Furthermore, all of the claimed elements were known in the prior arts of High, Montgomery, and Wilson and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As per claim 3 (Currently Amended), High in view of Montgomery and Wilson teach the information processing apparatus according to claim 1, wherein a delivery date of tasks corresponding to the first and second new electronic sticky notes is determined in accordance with a delivery date of the task.
High teaches wherein a delivery date of tasks corresponding to the new electronic sticky notes are determined in accordance with a deliver date of the task (High e.g. Fig. 3, Sticky note 302 includes task information 306 that includes task title and a description of the task. Team member or team members 308 can also be displayed along with the due date 310 of the task [0023]. Based on login information for a team member, multiple scrum boards 200 (i.e. sticky notes) may be associated with that team member so that the member can quickly and easily view the status of his tasks for the various projects that he is assigned to [0028].)
High in view of Montgomery do not explicitly teach the first and second new electronic sticky notes.

The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine High in view of Montgomery’s sticky notes with associated subtasks with Wilson’s e-note copy/duplication function in order to allow users to easily cross-pollinate and share content with a team (Wilson e.g. [0007]).
As per claim 4 (Currently Amended) High in view of Montgomery and Wilson teach the information processing apparatus according to claim 1, High in view of Montgomery and Wilson also teach wherein the display is configured to display a progress status of the task corresponding to the first and second new electronic sticky notes transmitted by the transmitter. 
High teaches wherein the display is configured to display a progress status of the task corresponding to the electronic sticky notes transmitted by the transmitter (High e.g. Fig. 3 Sticky notes 302 and 320, A progress meter 314 allows the user to quickly view the progress of the task [0023]. The progress meter can be any type of indicator that indicates the progress towards the completion of the task [0025]. Based on login information for a team member, multiple scrum boards 200 may be associated with that team member so 
High in view of Montgomery do not explicitly teach the first and second new electronic sticky notes.
However, Wilson teaches the first and second new electronic sticky notes (Wilson e.g. An e-note may be copied onto other e-boards or even other projects, doing so creates a new e-note [0048]. Once an e-note is selected, a duplicate icon 78 selection creates a copy of it which creates a completely separate e-note. Metadata associated with the new copied e-note will identify the parent and the time stamp it was created as a copy (Fig. 14 and [0067]). It creates a duplicate that can be independently modified going forward. The original e-note (i.e. parent) that was copied is unaffected [0078].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine High in view of Montgomery’s sticky notes with associated subtasks with Wilson’s e-note copy/duplication function in order to allow users to easily cross-pollinate and share content with a team (Wilson e.g. [0007]).
As per claim 5 (Previously Presented), High in view of Montgomery and Wilson teach the information processing apparatus according to claim 4, High also teaches wherein the progress status includes a number of electronic sticky notes associated with the task and a residence time. (High e.g. Fig. 3, Sticky note 302 includes task information 306 that includes the task title and description of the task [0023]. Within each task, each member can be individually assigned a specific function (i.e. subtask) within the task [0024]. The Examiner submits that the individually assigned functions (i.e. subtasks) within the task is an indication of the number of sticky notes 
As per claim 6 (Previously Presented), High in view of Montgomery and Wilson teach the information processing apparatus according to claim 1, High in view of Montgomery teach further comprising: a setting unit, wherein when an operation of moving the electronic sticky note toward an object that indicates a user, the setting unit sets the user indicated by the object as a person who is in charge of a task indicated by the moved sticky note.
High teaches an operation of moving a sticky note toward an object (High e.g. Fig. 2, The scrum board 200 can be divided into various sections referred status regions, such as “not started”, “in progress”, “completed”, and “potential” [0018]. Based on the input from the input device, the processor can execute instructions to cause the graphical user interface to display a representation of the movement of the sticky note 214 from the first location to the new position [0020]. The movement or placement of the sticky note in a status region indicates/sets the status of the task. 
High do not explicitly teach moving a sticky note toward an object that indicates a user, the setting unit sets the user indicated by the object as a person who is in charge of a task indicated by the moved sticky note.
However, Montgomery teaches moving a task file (i.e. sticky note) toward an object that indicates a user, the setting unit sets the user indicated by the object as a person 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify High’s scrum board to add rows for dividing the scrum board space into areas allocating team members as taught by Montgomery in order to allow project team members and managers to quickly, easily, and intuitively track project tasks and schedules (Montgomery e.g. [0008]).
As per claim 7 (Previously Presented), High in view of Montgomery and Wilson teach the information processing apparatus according to claim 6, High in view of Montgomery teaches wherein the display configured to display the electronic sticky note that indicates a task possessed by the user within a predetermined range from the object that indicates the user (Montgomery e.g. Fig. 4 illustrates an exemplary board 22 with rows corresponding to the phases of the tasks and with columns corresponding to team members. Each of the cells on the board corresponds to one team member and one phase of a task [0044]. Task are assigned to 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify High’s scrum board to add rows for dividing the scrum board space into areas allocating team members as taught by Montgomery in order to allow project team members and managers to quickly, easily, and intuitively track project tasks and schedules (Montgomery e.g. [0008]).
As per claim 8 (Currently Amended), High teaches an information processing apparatus comprising (High e.g. Fig. 1 Computing device 100; See claim 1 for details.): 
High in view of Montgomery teach receiving means for receiving, as a task, an electronic sticky note that can be pasted on a mount, the electronic sticky note comprising a plurality of task division candidates that each correspond to a separate sub-task of the task, a task content information field and a person in charge information field; (High e.g. Fig. 1 computing device 100 and input device; See claim 1a for response.)
High in view of Montgomery display means for displaying images and the mount, the electronic sticky note and the task division candidates being graphical elements displayed on the mount; (High e.g. Fig. 1 display 104; See claim 1b for response.)
High teaches processing means for processing the electronic sticky note on the mount; and 
High teaches transmitting means for transmitting the processed electronic sticky note to a person indicated by the person in charge information field, (High e.g. Fig. 1 Computing device with communication interface 116; See claim 1d for details.)
High in view of Montgomery and Wilson teach wherein the processing means is further configured to divide the electronic sticky note into a plurality of task division candidates, receive a selection of a first task division candidate of the task division candidates, receive a selection of a second task division candidate of the task division candidates, generate a first new electronic sticky note, corresponding to the first task division candidate, generate a second new electronic sticky note corresponding to the second task division candidate, and control the display means to display the first and second new electronic sticky notes on the mount, the first and second new electronic -3-Application No. 15/918,430sticky notes comprising the task content information field and the person in charge information field, and (See claim 1e for response.)
High in view of Montgomery and Wilson teach the transmitting means is further configured to transmit the first and second new electronic sticky notes to a corresponding person in each person in charge information field in of the first and second the new electronic sticky notes. (See claim 1f for response.)
As per claim 9 (Currently Amended), High in view of Montgomery and Wilson teach the information processing apparatus according to claim 1, wherein the processor is programmed to control the display to display the mount with the first and second new electronic sticky notes arranged adjacent to a representation of a corresponding person in each person in charge information field.
High teaches dividing the scrum board into various sections referred to as status regions that contain sticky notes that contain information about a portion of the project [0018].
Montgomery teaches electronic sticky notes arranged adjacent to a representation of a corresponding person in each person in charge information field (Montgomery e.g. Fig. 4, Task files (i.e. sticky notes) containing information about one of the project tasks are access or created by team members [0011]. Project team members may access the board and task files with one or the computers and place representations of selected task files within selected cells of the board. The task files for tasks to be performed by a particular member may be placed in cells assigned to that member [0036]. Tasks are assigned to the team members by associating the task files with selected cells 24, 28, 30 on the board 22 [0048].)
High in view of Montgomery do not explicitly teach creating new electronic sticky notes.
However, Wilson teach creating new electronic sticky notes (Wilson e.g. An e-note may be copied onto other e-boards or even other projects, doing so creates a new e-note that is not connected to its original parent [0048]. Fig. 14 selection of the duplication icon 78 creates a copy of it. Creating copies of e-notes creates a completely separate e-note. While the content will initially be identical, if one is modified from that point forward it will not affect the content of the other [0067].)

As per claim 10 (Currently Amended), High in view of Montgomery and Wilson teach the information processing apparatus according to claim 8, wherein the processing means is configured to control the display means to display the mount with the first and second new electronic sticky notes arranged adjacent to a representation of a corresponding person in each person in charge information field.
High teaches dividing the scrum board into various sections referred to as status regions that contain sticky notes that contain information about a portion of the project [0018].
Montgomery teaches electronic sticky notes arranged adjacent to a representation of a corresponding person in each person in charge information field (Montgomery e.g. Fig. 4, Task files (i.e. sticky notes) containing information about one of the project tasks are access or created by team members [0011]. Project team members may access the board and task files with one or the computers and place representations of selected task files within selected cells of the board. The task files for tasks to be performed by a particular member may be placed in cells assigned to that member [0036]. Tasks are assigned to the team members by associating the task files with selected cells 24, 28, 30 on the board 22 [0048].)

However, Wilson teach creating new electronic sticky notes (Wilson e.g. An e-note may be copied onto other e-boards or even other projects, doing so creates a new e-note that is not connected to its original parent [0048]. Fig. 14 selection of the duplication icon 78 creates a copy of it. Creating copies of e-notes creates a completely separate e-note. While the content will initially be identical, if one is modified from that point forward it will not affect the content of the other [0067].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine High’s sticky notes, with Montgomery’s simulated board space for allocating tasks to team members, and Wilson’s e-note copy/duplication function in order to allow users to easily cross-pollinate and share content with a team (Wilson e.g. [0007]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 7-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624